HARDY, Judge.
This is a suit by plaintiff insurer, as subrogee, for recovery of damages paid to its insured. There was judgment rejecting plaintiff’s demands, from which plaintiff has appealed.
*479This case is a companion case, consolidated for trial and consideration on appeal, with the case of Simmons v. Willis, La.App., 73 So.2d 475, which has been this day decided. For the reasons set forth in the opinion in the said styled and numbered case, the judgment appealed from is affirmed at appellant’s cost.